i ae f° :
EXHIBIT DEPARTMENT OF HOMELAND SECURITY

j Al RECORD OF SWORN STATEMENT

IN CRIMINAL PROCEEDING

Office: HSI RAC JACKSON MS File:

 

Statement by:

In the C f:
nine case a CWA CS a Yate- asa aes

 

 

 

 

At: ust RAC JACKSON MS Date: ~
Before: XY . WD, sp. Neg Tia
~ . (Name and Title)
In the: language Interpreter:
SQaest Qe ews
SN <

 

 

| am an officer of the United States Department of Homeland Security (DHS), authorized by law to administer
oaths and take testimony in connection with the enforcement of the laws enforced by DHS. | desire to take your
sworn statement regarding:

Soy un official del departamento de Seguridad Nacional de los Estados Unidos (DHS), autorizado por ley a tomar
declaraciones juradas y testimonios en coneccion a enforzar las leyes que DHS enforza. Deseo tomarle una
declaracion jurada relacionado a:

Before | ask you any questions, you must understand your rights.

You have the right to remain silent.

Anything you say can be used against you in court, or in any immigration or administrative proceeding.
You have the right to talk to a lawyer for advice before we ask you any questions, and to have him/her with
you during questioning.

If you cannot afford a lawyer, one will be appointed for you before any questioning, if you wish.

If you decide to answer questions now and without a lawyer present, you will still have the right to stop
answering at any time. )

You also have the right to stop answering until you talk to a lawyer.

Q. Do you wish to have a lawyer or any other person present to advise you? Desea tener a un abogado o otra

persona presente para que le aconseje?
Q. Are you willing to answer my questions at this time? Esta dispuesto a contester mis preguntas en este momento?

A. Mey

Q. Do you swear or affirm that all the statements you are about to make will be the truth, the whole truth and
nothing but the truth?

Jura y afirma que la declaracion que esta por hacer, es la verdad y nada mas que la verdad?

A. WVeN

DHS Form I-263B (10/09)
fer co

\ ‘

U.S. Department of Homeland Security Continuation Page for Form £-2638

.

 

 

 

Alien’s Name File Number Date

 

 

 

Sana cue Rasuris Gawedssd $\y lowe.
RECORD OF SWORN STATMENT IN CRIMINAL PROCEEDING ae |

1.What is your complete and correct birth name?
~eCcuaél es su nombre y apellido de nacimiento completo y correcto?

ESO Qon Ree ran Ream, “ Gea WL,
2.Have you ever used (any) other names or any nicknames?
2Usted alguna vez ha usado otro nombre o algiin apodo?

sak ade UD —eard. Nenwdy Cars} Crrnaroal
3.If so, what other names have you used?
2Qué otros nombres o apellidos ha usado?
Ss ed

4.What is your date of birth?
2Cual es su fecha de nacimiento?

DX Wo, Wad

5.What is your country of birth?
~Cuadl es su pais de nacimiento?

pte sno Se
6.0£ what country are you a citizen?
eDe que pais es usted ciudadano?

7.When did you last enter the United States?
2Cuando fue la Giltima vez que usted entr6é a los Estados Unidos?

yao \

8.Where did you last enter the United States?
éPor dénde entré a los Estados Unidos la altima vez?

Khaoese
9.What was your immigration status when you entered the United States?
2Cual era su estado migratorio cuando entro por Gltima vez?

cS \

10.Have you applied for any immigration benefits or do you have any pending applications?
2Usted ha hecho alguna solicitud para algiin beneficio de inmigracién o tiene alguna
solicitud pendiente? hy

D>

11.Were you previsouly ordered removed by an immigration judge or ICE?
éHa sido usted ordenado a ser deportado por un juez de inmigraci6én?

9

12.Did you depart the United States following that order?
28ali6 usted de los Estados Unidos después de la orden del Juez?

13. When/Where aig vou depart the United States? P\k

 

Signature Title

  

S\h

 

 

 

 

i

 

 

of _° Pages

Form J-831 Continuation Page (Rev. 08/01/07)
N

U.S. Department of Homeland Security Continuation Page for Form 4-283

 

 

 

Alien’s Name File Number Date

 

 

 

 

Rec resis ta Rite, Koramed o Ll ——
éPor d6énde y cuando sali6 usted de los estados ee NY, ' 4
14.Were you previously removed from the U.8.?

éHa sido usted deportado de los Estados Ny alguna vez?

SS

15. Prior to removal were you convicted of a crime? What Crime?
eAntes de la deportaci6én, fue usted convicto de algiin delito criminal? z:Que delito?

oS
16.When were you removed?
~Cuadndo fue deportado/removido? Nk
17.Did you re-enter the US after removal? N\\
éReingreso a los Estados Unidos después de ser de ado?

18.When did you re-enter the U.8? Ay \
eCuando reingreso a los Estados Unidos?!

19.Where did you re-enter the U.S? Nh.
éPor donde entro a los Estados Unidos

20.Did you re-enter the U.S. illegally? N\p
éReingreso a los Estados Unidos ilegalmenté?

21.Did you receive permission from the Attorney General of the U.S. or Secretary of Homeland
Security to re enter the U.S?

éRecisbio permiso del fiscal general o el. secretario del Departamento de Seguridad Nacional
para reingresar a los Estados Unidos? W

22.What documents did you use when you entered the United States?
2Usted qué documentos us6 cuando entré a los Estados Unidos?

Ways

23.Where are those documents now?
éD6nde estan esos documentos ahora? Ath

3 RQ SOY
24.Did you show any identification documents to begin employment at &
.

2Usted present6 algiin documento de identificacién para empezar a trabaj en

New RH ak Tee gay

2S5.Did the company say anything about your documents or teII you that your documents were
invalid?

2En la compafiia le dijeron a usted algo sobre sus documentos o le dijeron que sus documentos
no eran buenos?

 

 

 

 

 

; a Nas afk SS gw HY
Signature \ - Title
Ska Slt
/° 3 of 6 Pages

Form I-831 Continuation Page (Rev. 08/01/07)
f

U.S. Department of Homeland Security Continuation Page for Form

I-263B

 

 

Alien’s Name Date

File Number
“ic nrasiwedss “Vaca Kowdod %w Vikan

26.Are these false immigration documents or other documents in your true name or the name of
another person?

gEsos documentos de inmigracién falsos 0 esos otros documentos, tienen el nombre suyo o el
nombre de otra persona? \\ Ao
Ss WMS

27.Why did you buy these false immigration documents or other documents?
eUsted por qué compré esos documentos de inmigracién falsos o esos otros documentos?

A\\

28.Where are your false immigration documents or other documents now?
eDénde est4n ahora sus documentos de inmigracién falsos o esos otros documentos?

29.Did you show any identification documents to begin employment at
2

eUsted presenta alge documento de identificaci6én para empezar a trabajar en
2
30. Did the company say anything about your documents or tell you that your documents were

invalid?
éEn la compafiia le dijeron a usted algo sobre sus documentos o le dijjeron que sus documentos

no eran buenos? d\

31.Did anyone from the company tell you that you needed valid documents to work?
eLe dijo a usted alguien de la compafiia que necesitaba documentos validos para trabajar?

S\

32. Have you ever received a letter from the Social Security Office about the social security
number you used to work? :

gUsted ha recibido alguna vez de la Oficina del Seguro Social una carta respecto al nimero
de seguro social que us6 para trabajar?

treedtve Se Bw So Cosh fon

33.Did anyone at tell you that your social security number is
mo good and/or that you needed a, new sume

éLe dijo a usted alguien de

bueno y/o que necesitaba un nuevo nimero?

 

 

 

, que su nimero de seguro social no era

No

34.Do you have any false immigration documents or other identification documents?
zTiene usted algin documento de inmigraci6én falso u otros documentos de identificacién?

No

35. Are these false immigration documents or other documents in your true name or the name of
another person?
2Esos documentos de inmigracién falsos o s\ otros documentos, tienen el nombre suyo o el

nombre de otra persona? N »S
a \

 

 

Signature

 

 

 

 

 

of ______. Pages

Form I-831 Continuation Page (Rev. 08/01/07)
See = wae SY ed QE ———————~— ft

39.Where and from whom did you acquire the false social security documents?
eDénde y de quién obtuvo estos documentos de inmigracién falsos o esos otros documentos?

Marv

40.How much did you pay for the documents?

B : ; :
eCuanto pagé usted por los a ». BOX Soy as Diadsur X

41.Why did you buy these false immigration documents or other documents?
zgUsted por qué compré esos documentos de inmigracién falsos o esos otros documentos?

Na

42.Where are your false immigration documents or other documents now?
zeDénde est4n ahora sus documentos de igracién falsos o esos otros documentos?

Sk

T have read or have had read to me the foregoing statement, consisting of pages. I
state that the answers I have given to the above named Agent/Officer are true and correct to
the best of my knowledge and belief. I have initialed each page of this statement, (and
lGorrections noted on pages ).

He leido (o me han leido) la declaraci6n anterior, consistente de S paginas. Declaro
que las respuestas que he dando al agente/oficial son a mi leal saber y entender verdaderas
y correctas He puestos mis inicialea_en cada pagina de esta declaracién (y en las
correcciones hechas en las paginas ) ‘

     
  

te ae
Interviewee Signature (Firma) Meaybpheaial (e-
Firma de la persona entrevistada: y—

Subscribed and gworn to before me at (Firmado y juramentado frente a mi): AN Ro
On (El Dia) aK

 
   
 

 

 

 

 

 

Special
\ 4 : -
Signature XQ < \ Title % \ \
f - * - . vt NS
f =
5

 

Form I-831 Continuation Page (Rev. 08/01/07)
¥

 

 

on (

U.S. Department of Homeland Security 7 Continuation Page for Form Brasee

 

 

 

Alien’s Name File Number , Date

 

 

| Yer peas a en erase Geers Dla leanes

 

36.Is the social security number you used a valid number, if so, why Sia you need a valid

number?

El némero de seguro social que usted us6, es valido? 4zEn tal caso, porqué necesit6 un

nimero valido? ~_ Das Sna\k =

37.Did you know that the social security number you used belonged to someone else?
eSabia usted que el nimero de seguro a que us6 le pertenece a otra persona?

No SI RR aS

38. When did you acquire the false social security documents?

gExactamente cuando consigui6é usted estos documentos de inmigracién falsos o esos otros

documentos? Ww. . \

pes

~

‘\
Wy WY

RAL

 

Moe
ade fr

   

 

 

 

 

U.S. Department of Homeland Security : Continuation — for Form sills
Alien’s Name i —TFileNumber—~=~=~S*S*S*~*«*dCéCiSia

“uprenmse, Rys — Nanded | SA \ “3-3 (AN
Witnessed by: , eo \

 

Atestiguado por:

 

 

 

 

 

\ \
Signature ‘ Title
Ay Sins =|
/\ 6 of __% Pages

Form I-831 Continuation Page (Rev. 08/01/07)

 
